 1
 2
                                 UNITED STATES DISTRICT COURT
 3                                    DISTRICT OF NEVADA
                                             ***
 4
     SUZI L HANSON GUERRA                                        Case No. 2:18-cv-00472-RFB-DJA
 5
 6                        Plaintiff,                                          ORDER

 7            v.
 8
     NANCY A. BERRYHILL, Acting
 9   Commissioner of Social Security
     Administration,
10
                         Defendant.
11
12
        I.         INTRODUCTION
13
              Before the Court are Plaintiff Suzi L Hanson Guerra’s (“Plaintiff”) Motion to Remand to
14
15   Social Security Administration, and Defendant Nancy A. Berryhill’s (the “Commissioner”)

16   Countermotion to Affirm the Agency Decision. ECF Nos. 20, 26. Magistrate Judge Albregts
17
     issued a Report and Recommendation (“R&R”) that Defendant’s Countermotion be granted and
18
     Plaintiff’s Motion to Remand be denied. ECF No. 29.
19
              For the reasons discussed below, the Court finds that the ALJ’s opinion contains legal error
20
21   that is not harmless. Therefore, the Court rejects the recommendations of the R&R, grants

22   Plaintiff’s motion, and remands to Defendant for an award of benefits.
23
        II.        BACKGROUND
24
              Neither party objected to Judge Albregt’s summary of the background facts, and so the
25
     Court incorporates and adopts, without restating, that “background” section here. ECF No. 29.
26
27   The Court adds the following procedural history.

28            Plaintiff Suzi L. Hanson Guerra filed her complaint on March 14, 2018, seeking review of
 1   a decision to deny her application for disability insurance benefits. ECF No. 1. The ALJ found that
 2   Plaintiff had sufficiently alleged the following impairments with an alleged onset date of October
 3
     26, 2013: chronic pain syndrome, status post thoracic compression fracture, degenerative disc
 4
     disease of the lumbar spine, status post lumbar spine fusion, degenerative disc disease of the
 5
 6   cervical spine, status post compression and fusion surgery, and obesity. On April 26, 2019 Plaintiff

 7   filed a Motion to Remand, arguing that the Administrative Law Judge (“ALJ”) did not properly
 8   weigh Plaintiff’s treating physician’s opinion, did not provide clear, specific and convincing
 9
     reasons for discrediting Plaintiff’s testimony, did not properly weigh lay statements, and did not
10
     properly provide the vocational expert with all of Plaintiff’s limitations.
11
12      III.      LEGAL STANDARD

13             A district court “may accept, reject, or modify, in whole or in part, the findings or
14   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). A party may file specific
15
     written objections to the findings and recommendations of a magistrate judge. Id. § 636(b)(1);
16
     Local Rule IB 3-2(a). When written objections have been filed, the district court is required to
17
18   “make a de novo determination of those portions of the report or specified proposed findings or

19   recommendations to which objection is made.” 28 U.S.C. § 636(b)(1).
20             42 U.S.C. § 405(g) provides for judicial review of the Commissioner’s disability
21
     determinations and authorizes district courts to enter “a judgment affirming, modifying, or
22
     reversing the decision of the Commissioner of Social Security, with or without remanding the
23
24   cause for a rehearing.” In undertaking that review, an ALJ’s “disability determination should be

25   upheld unless it contains legal error or is not supported by substantial evidence.” Garrison v.
26   Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citation omitted). “Substantial evidence means more
27
     than a mere scintilla, but less than a preponderance; it is such relevant evidence as a reasonable
28



                                                     -2-
 1   person might accept as adequate to support a conclusion.” Id. (quoting Lingenfelter v. Astrue, 504
 2   F.3d 1028, 1035 (9th Cir. 2007)) (quotation marks omitted).
 3
             “If the evidence can reasonably support either affirming or reversing a decision, [a
 4
     reviewing court] may not substitute [its] judgment for that of the Commissioner.” Lingenfelter,
 5
 6   504 F.3d at 1035. Nevertheless, the Court may not simply affirm by selecting a subset of the

 7   evidence supporting the ALJ’s conclusion, nor can the Court affirm on a ground on which the ALJ
 8   did not rely. Garrison, 759 F.3d at 1009–10. Rather, the Court must “review the administrative
 9
     record as a whole, weighing both the evidence that supports and that which detracts from the ALJ's
10
     conclusion,” to determine whether that conclusion is supported by substantial evidence. Andrews
11
12   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

13           “The ALJ is responsible for determining credibility, resolving conflicts in medical
14   testimony, and for resolving ambiguities.” Id. When reviewing the assignment of weight and
15
     resolution conflicts in medical testimony, the Ninth Circuit distinguishes the opinions of three
16
     types of physicians: (1) treating physicians; (2) examining physicians; (3) neither treating nor
17
18   examining      physicians.      Lester    v.    Chater,     81   F.3d     821,    830       (9th   Cir.   1995).1

19   The treating physician’s opinion is generally entitled to more weight. Id. If a treating physician’s
20   opinion or ultimate conclusion is not contradicted by another physician, “it may be rejected only
21
     for ‘clear and convincing’ reasons.” Id. However, when the treating physician’s opinion is
22
     contradicted by another physician, the Commissioner may reject it by “providing ‘specific and
23
24   legitimate     reasons’      supported     by     substantial     evidence       in   the     record      for   so

25   doing.” Id. A treating physician’s opinion is still owed deference if contradicted and is often
26
27
             1
               This reflects the Ninth Circuit’s adoption of SSR (“Social Security Ruling”) 16-3p, which the Social
28   Security Administration rescinded as of March 27, 2017. However, because the ALJ’s decision in this case was dated
     December , the new regime will not apply unless the matter is remanded for further proceedings.


                                                           -3-
 1   “entitled to the greatest weight . . . even when it does not meet the test for controlling weight.” Orn
 2   v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007). Because a treating physician has the greatest
 3
     opportunity to observe and know the claimant as an individual, the ALJ should rely on
 4
     the treating physician’s opinion. Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). However,
 5
 6   the ALJ may reject conclusory opinions in the form of a checklist containing no explanations for

 7   the conclusions. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
 8          When a treating physician’s opinion is not assigned controlling weight, the ALJ considers
 9
     specific factors in determining the appropriate weight to assign the opinion. Orn, 495 F.3d at 631.
10
     The factors include the length of the treatment relationship and frequency of examination; the
11
12   nature and extent of the treatment relationship; the amount and quality of evidence supporting the

13   medical opinion; the medical opinion's consistency with the record as a whole; the specialty of the
14   physician providing the opinion; and, other factors which support or contradict the opinion. Id.;
15
     10 C.F.R § 404.1527(c). The ALJ must provide a “detailed and thorough summary of the facts
16
     and conflicting clinical evidence, stating his interpretation thereof, and [make] findings” rather
17
18   than state mere conclusions for dismissing the opinion of a treating physician. Reddick, 157 F.3d

19   715, 725 (9th Cir. 1998). The ALJ errs when he fails to explicitly reject a medical opinion, fails
20   to provide specific and legitimate reasons for crediting one medical opinion over another, ignores
21
     or rejects an opinion by offering boilerplate language, or assigns too little weight to an opinion
22
     without explanation for why another opinion is more persuasive. Garrison, 759 F.3d at 1012–13.
23
24          The Social Security Act has established a five-step sequential evaluation procedure for

25   determining Social Security disability claims. See 20 C.F.R. § 404.1520(a)(4); Garrison, 759 F.3d
26   at 1010. “The burden of proof is on the claimant at steps one through four, but shifts to the
27
     Commissioner at step five.” Garrison, 759 F.3d at 1011. Here, the ALJ resolved Plaintiff's claim
28



                                                      -4-
 1   at step five.
 2       IV.      DISCUSSION
 3
         The Court makes the following findings:
 4
                  a. The ALJ Did Not Properly Credit Plaintiff’s Treating Physicians’ Medical
 5
 6                    Opinions

 7             Plaintiff first argues that the ALJ erred in not properly crediting all of her treating
 8   physicians’ opinions concerning Plaintiff’s functional capacity. Plaintiff submitted two opinions
 9
     from treating physicians—one from primary care physician Dr. Preema Purayil and another from
10
     neurologist Dr. Edgar Evangelista.
11
12             Dr. Purayil opined that Plaintiff, due to a diagnosis of chronic lower back pain from the

13   L5-S1 fusion in her spine, could sit for four hours a day, stand or walk for two hours a day, carry
14   a maximum of five pounds in an eight hour day, would need a cane to walk, and would likely be
15
     absent from work as a result of her impairments more than four days a month. AR. 555 -556. Dr.
16
     Purayil also stated that Plaintiff could never climb ladders, balance, stoop/bend, kneel, crouch or
17
18   squat. Id. Further, because of chronic pain, side effects from pain medication, insomnia from pain,

19   and fatigue, Dr. Purayil opined that Plaintiff would not be able to concentrate for more than a total
20   of two hours in an eight-hour day. Id.
21
               In deciding to give Dr. Purayil’s opinion less weight, the ALJ concluded that “the majority
22
     of Dr. Purayil’s opinion is inconsistent with the record as a whole, which indicates mild findings
23
24   on imaging studies, as well as internally inconsistent in that Dr. Purayil’s treatment notes indicate

25   that the claimant [had] shown improvements in her symptoms due to medications, injections and
26   other treatment.” AR 42.
27
28



                                                      -5-
 1          First, that Plaintiff may have shown some improvement does not mean that she was
 2   functioning at a higher capacity than Dr. Purayil indicated. Lester, 81 F.3d at 833. (“Occasional
 3
     symptom-free periods—and even the sporadic ability to work—are not inconsistent with
 4
     disability.”). Any improvements must nevertheless “be read in context of the overall diagnostic
 5
 6   picture the provider draws.” Id. But more importantly, and crucial to the Court’s finding that the

 7   ALJ committed legal error, the ALJ does not identify the specific portions of the medical record
 8   or of Dr. Purayil’s treatment notes that undermine Dr. Purayil’s conclusions, something which the
 9
     Ninth Circuit has warned ALJs not to do. Embrey v. Bowen, 849 F.3d 418, 422 (9th Cir. 1988).
10
            The Court also does not find that the treatment notes are inconsistent with Dr. Purayil’s
11
12   conclusions. The medical records reveal just over three years of visits, in which Plaintiff continued

13   to receive several different pain medications and psychotropic drugs for depression. At certain
14   points Plaintiff would explain that current medications were not working, and treatment notes
15
     reflected those discussions and included referrals or changes in dosage as determined to be
16
     necessary. AR 418, 423, 432, 434, 1103. The ALJ also relies on the fact that many of Plaintiff’s
17
18   visits were for medication refills as a basis to give less weight to Dr. Purayil’s opinion, but the

19   Court does not find that this is a sufficient basis to discredit the opinion. Each visit included a
20   physical exam and notes on changes in Plaintiff’s conditions. The ALJ provided no legal basis or
21
     medical reason to support a categorical finding that medical examinations that were part of visits
22
     for medication refills deserve less weight or value.
23
24          Finally, the fact that Dr. Purayil identified the onset of these symptoms as beginning in

25   June 2013, when Plaintiff was still working, or that Plaintiff had relatively independent living
26   ability at home, falls short as a reason to discredit her treating physician’s opinion on this matter.
27
     See Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (record revealing occasional indicia
28



                                                     -6-
 1   of improvement and a minimal capacity to perform basic chores not adequate basis to reject
 2   opinion of treating physician).
 3
            The ALJ also did not give proper weight to the treatment notes of another treating physician
 4
     of Plaintiff’s, Dr. Edgar Evangelista. The ALJ rejected Dr. Evangelista’s opinion/recommendation
 5
 6   to Plaintiff that she must avoid heavy lifting, prolonged sitting, and prolonged standing, on the

 7   grounds that the recommendation was “vague and did not provide a specific functional analysis.”
 8   AR 37 – 38. This is not a sufficient clear and convincing reason for rejecting Dr. Evangelista’s
 9
     findings. Conclusory statements that a treating doctor’s opinion is “vague” falls short of the clear
10
     and convincing standard for ignoring a treating doctor’s opinion. Cereo v. Commissioner of Social
11
12   Sec. Admin, 473 F.App’x 536, 537 (9th Cir. 2012) ((citing Embrey v. Bowen, 849 F.3d 418, 422

13   (9th Cir. 1988)). Moreover, and importantly, the ALJ could have and should have considered Dr.
14   Evangelista’s opinion in the context of Plaintiff’s entire medical record, which includes additional
15
     information and findings about her functional limitations. The Court thus finds that the ALJ
16
     engaged in legal error when he discounted Dr. Evangelista’s opinion regarding Plaintiff’s physical
17
18   limitations.

19              b. The ALJ Did not Properly Credit Plaintiff’s Testimony.
20          Plaintiff next argues that the ALJ erroneously rejected her testimony. The Court agrees.
21
            When evaluating subjective complaints of pain, the ALJ must first determine whether the
22
     “claimant has presented objective medical evidence of an underlying impairment which could
23
24   reasonably be expected to produce the pain or other symptoms alleged.” Vasquez v. Astrue, 572

25   F.3d 586, 591 (9th Cir. 2009) (internal citations omitted). “The claimant is not required to show
26   that her impairment “could reasonably be expected to cause the severity of the symptom she has
27
     alleged; she need only show that it could reasonably have caused some degree of the symptom.”
28



                                                    -7-
 1   Id. (internal citations omitted). “If the claimant meets the first test and there is no evidence of
 2   malingering, the ALJ can only reject the claimant’s testimony about the severity of the symptoms
 3
     if she gives specific, clear and convincing reasons for the rejection.” Id. (internal citations omitted).
 4
     “The clear and convincing standard is the most demanding required in Social Security
 5
 6   cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r of

 7   Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)). The ALJ must identify with specificity
 8   “what testimony is not credible and what evidence undermines the claimant’s complaints.” Lester
 9
     v. Chater, 81 F.3d 821, 834 (9th Cir. 1995), as amended (Apr. 9, 1996). As of March 2016, the
10
     Social Security Administration has eliminated the use of the term “credibility” from its policy, as
11
12   “subjective symptom evaluation is not an examination of an individual's character.” SSR 16-3p.

13   However, ALJs may continue to consider the consistency of a claimant’s statements compared to
14   other statements by the claimant and to the overall evidence of the record. Id.
15
             The Court agrees with Plaintiff that the ALJ fails to give clear and convincing reasons as
16
     to why he discounts Plaintiff’s testimony—specifically her testimony about her physical
17
18   limitations and the pain that she experiences. Plaintiff testified that she has three to four bad days

19   a month. AR 56. She testified that during those bad days, there is so much pain radiating through
20   her body that she “pretty much stay[s] in bed.” AR 68. Plaintiff also stated that she could sit for
21
     up to an hour before being in excruciating pain, that she could stand for up to thirty minutes without
22
     being in pain, that she used her medically prescribed cane when she shopped every few weeks,
23
24   and that holding her neck up for long periods of time was difficult. AR 76-79. The ALJ stated that

25   Plaintiff’s testimony was “inconsistent with the medical evidence of record which indicates that
26   although the claimant did undergo a cervical fusion, her treatment nonetheless has consisted
27
     mostly of pain medication refills, with only mild to moderate findings on imaging studies.” AR
28



                                                       -8-
 1   33.
 2          The ALJ then proceeds to summarize the medical evidence, but does not connect any of
 3
     the medical records evidence to specific portions of Plaintiff’s testimony that he rejects. The Court
 4
     finds that in analyzing Plaintiff’s testimony, the ALJ in this case did what the Ninth Circuit
 5
 6   cautioned another ALJ for doing: “Our review of the ALJ’s written decision reveals that she did

 7   not specifically identify any such inconsistences; she simply stated her non-credibility conclusion
 8   and then summarized the medical evidence supporting her RFC determination.” Brown-Hunter v.
 9
     Colvin, 806 F.3d 487, 494 (9th Cir. 2015). In this case, the ALJ, while providing a competent
10
     summary of the medical evidence, did not adequately explain or discuss what portions of Plaintiff’s
11
12   testimony the medical evidence undermined. Id. (“[P]roviding a summary of medical evidence in

13   support of a residual functional capacity finding is not the same as providing clear and convincing
14   reasons for finding the claimant’s symptom testimony not credible.”) (emphasis in original). The
15
     ALJ did not find any evidence of malingering, and both of Plaintiff’s treating physicians gave
16
     opinions that Plaintiff’s functional exertions were limited. By not identifying “which testimony
17
18   [the ALJ] found not credible, and never explain[ing] which evidence contradicted the testimony,”

19   the ALJ committed error in his legal analysis of Plaintiff’s testimony that was not harmless.
20          The Court also finds that the ALJ summary of the evidence also mischaracterized the
21
     evidence. Substantial evidence indicates that Plaintiff’s experience of pain and improved
22
     symptoms waxed and waned throughout the three-year period of medical records presently before
23
24   the Court. In March 2016, several months after Plaintiff’s surgery in August 2015, Plaintiff’s

25   physical therapist noted that Plaintiff had decreased range of motion and was limited in her ability
26   to bend, empty dishwashers, make her bed, carry, clean, vacuum, sweep, lift from floor, sit for
27
     more than 30 minutes, and stand for more than 15 minutes. AR 1092. In May 2016, the same
28



                                                     -9-
 1   physical therapist noted that, “Plaintiff’s symptoms and mobility are improving consistently with
 2   therapy, but progress is slow.” AR 1065. The records revealed a goal of working to improve
 3
     Plaintiff’s range of motion to 60%. AR 1073. During a June 2016 visit to the Nevada
 4
     Comprehensive Pain Center, Plaintiff noted that her axial low back pain fluctuated from 3 out of10
 5
 6   to 8 out of 10, and at times to 9 out of 10. AR 1103, 1232. The same examination noted decreased

 7   range of motion in her neck and lumbar area. Id.
 8            In his summation of the medical evidence 2, the ALJ noted another examination in which
 9
     Plaintiff had 90% normal range of motion in her lumbar spine region, but the range of motion was
10
     painful. AR 34. That same examination, also revealed that Plaintiff had only 70% normal range of
11
12   motion in her cervical (neck) region, but that this was also painful. AR 1044. The ALJ also cited

13   another examination, in March 2016, in which Plaintiff stated that she had received 50% relief
14   from symptoms with pain medication. However Plaintiff also reported during that same
15
     examination that her axial neck pain while only 4 out of 10 on that particular day, fluctuated from
16
     4 out of 10 to 8 out of10. AR 985. During the same examination, she also noted joint pain and
17
18   knee pain that fluctuated from 6 out of 10 to 9 out of 10. Indeed, a couple of months later, in July

19   2016, Plaintiff reported that her pain had worsened. AR 1103.
20            “[I]t is error to reject a claimant’s testimony merely because symptoms wax and wane in
21
     the course of treatment; cycles of improvement and debilitating symptoms are a common
22
     occurrence, and in such circumstances it is error for an ALJ to pick out a few isolated instances of
23
24   improvement over a period of months . . . and to treat them as a basis for concluding a claimant

25   is capable of working.” Garrison, 759 F.3d at 1117. While Garrison concerned mental health
26   symptoms specifically, the Court finds the reasoning easily applicable here in the context of
27
28            2
                Again, the Court notes that the ALJ did not tie these specific portions of the medical record to specific parts
     of Plaintiff’s testimony he believed the medical record undermined.


                                                              - 10 -
 1   chronic pain. The Court finds that the medical evidence is consistent with Plaintiff’s descriptions
 2   of her symptoms in testimony at the hearing, and in her function report, of constant pain that waxed
 3
     and waned in severity, and precluded her from prolonged sitting or standing. The Court also finds
 4
     that the ALJ erred in not properly crediting this testimony.
 5
 6          3. The ALJ Erred in Giving Less Weight to Plaintiff’s Mother’s Lay Opinion.

 7          The Court also agrees with Plaintiff that the ALJ erred in giving the opinion of Plaintiff’s
 8   mother, which came in the form of a third-party function report, less weight.
 9
            The ALJ’s reasons for discrediting Plaintiff’s mother’s testimony were two-fold: 1) that
10
     because Plaintiff’s mother does not live with her, she would have less knowledge of her daughter’s
11
12   daily activities, and 2) that her statements that Plaintiff was in constant pain was undermined by

13   the medical evidence in the record. The Court rejects the first reason for discrediting the testimony,
14   as the Ninth Circuit has already held that “friends and family members in a position to observe a
15
     claimant’s symptoms and daily activities are competent to testify as to her condition.” Dodrill v.
16
     Shalaal, 12 F.3d 915, 918-919 (9th Cir. 1993). The Ninth Circuit has never held that only those
17
18   people who live with the claimant are in a position to observe a claimant’s symptoms. That

19   Plaintiff’s mother does not live with Plaintiff is by itself an insufficient reason to discount her
20   testimony. As, the ALJ did not find and could not find that Plaintiff’s mother was not in a position
21
     to regularly observe Plaintiff’s symptoms over time, the ALJ should not have so discredited
22
     Plaintiff’s mother’s observations and opinion.
23
24          The Court also disagrees with the ALJ that the medical evidence undermines a finding that

25   Plaintiff was in constant pain, for the reasons described in the portion of this opinion discussing
26   why Plaintiff’s opinion was improperly discredited. Because the reason why the ALJ gave less
27
     weight to Plaintiff’s mother’s testimony is essentially identical to the reason he gave less weight
28



                                                      - 11 -
 1   to Plaintiff’s testimony, the Court cannot not find the error to be harmless. If an ALJ had legally
 2   sufficient reasons for rejecting the claimant’s own testimony, then any failure to consider
 3
     corroborative lay witness accounts are harmless. Molina v. Astrue, 674 F.3d 1104,1116 (9th Cir.
 4
     2012). However, the Court has already found that the ALJ erred in his assessment of Plaintiff’s
 5
 6   testimony. Accordingly, the Court cannot find that the ALJ’s reasons for discredit Plaintiff’s

 7   mother’s report was harmless error.
 8                 c.   The ALJ Erred in His Step Four Analysis.
 9
             The Court also agrees with Plaintiff that because the ALJ improperly discredited the
10
     opinions of Plaintiff’s treating physicians, Plaintiff’s testimony, and the corroborative opinion of
11
12   Plaintiff’s mother, the hypotheticals posed to the vocational expert did not properly set out all of

13   Plaintiff’s limitations.
14           In Embrey v. Bowen, , the Ninth Circuit found that the hypothetical an ALJ posed to the
15
     vocational expert was based on assumptions as to the residual functional capacity of the claimant
16
     that were not supported by the medical record and contradicted the claimant’s treating physician.
17
18   849 F.3d 418, 423 (9th Cir. 1988). The Court finds that the ALJ in this case has committed the

19   same error.
20           The vocational expert stated that any absences of more than two days a month would not
21
     be tolerated in a working environment. AR 84. Plaintiff’s treating physician opined that Plaintiff
22
     would need more than four days a month in absences as a result of her impairments, and would
23
24   have difficulty concentrating for more than a total of 2 hours in an 8 hours day due to chronic pain

25   fatigue, insomnia due to pain, and side effects from her pain medication. AR 555. The ALJ did not
26   account for this in his hypothetical to the vocational expert, and accordingly the opinion of the
27
     vocational expert that Plaintiff could continue prior work has no evidentiary value. Embrey v.
28



                                                    - 12 -
 1   Bowens, 849 F.2d 418, 421- 23 (9th Cir. 1988).
 2              d. Remand for Benefits
 3
 4           The Ninth Circuit has established that where no outstanding issues need be resolved, and

 5   where the ALJ would be required to award benefits on the basis of the record if the improperly

 6   discredited evidence were credited as true, the Court will remand for an award of benefits. See

 7   Varney v. Sec’y of Health & Human Servs., 859 F.2d 1396, 1401 (9th Cir. 1988). The Circuit has

 8   devised a three-part credit-as-true standard, each part of which must be satisfied in order for a court

 9   to remand to an ALJ with instructions to calculate and award benefits:

10
                    (1) the record has been fully developed and further administrative
11                  proceedings would serve no useful purpose;
                    (2) the ALJ has failed to provide legally sufficient reasons for rejecting
12                  evidence, whether claimant testimony or medical opinion; and
13                  (3) if the improperly discredited evidence were credited as true, the ALJ
                    would be required to find the claimant disabled on remand.
14
                    Garrison, 759 F.3d at 1020 (9th Cir. 2014).
15
             First, the Court finds that the record has been fully developed and that further
16
     administrative proceedings would serve no useful purpose. Next, for the reasons discussed above,
17
     the ALJ failed to provide legally sufficient reasons for rejecting Plaintiff’s testimony, her mother’s
18
     statement, and the opinions of her treating physicians. Lastly, it is apparent that if the improperly
19
     discredited evidence were credited as true, the ALJ would be required to find Plaintiff disabled on
20
     remand. Plaintiff’s treating physicians opinions, Plaintiff’s testimony, and Plaintiff’s mother’s
21
     third party function report all establish that Plaintiff ‘s functional capacity made her incapable of
22
     doing even sedentary work in a competitive, eight hour a day, forty hours a week setting.
23
     Therefore, the Court finds that the record directs a finding that Plaintiff is disabled and remands
24
     for an award of benefits.
25
26      V.      CONCLUSION
27
             IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 29) is
28



                                                     - 13 -
 1   rejected.
 2          IT IS FURTHER ORDERED that Plaintiff’s Motion for Remand (ECF No. 20) is
 3
     granted. The case is remanded for award of benefits.
 4
            IT IS FURTHER ORDERED that the Commissioner’s Cross-Motion to Affirm (ECF
 5
 6   No. 26) is denied.

 7          IT IS FURTHER ORDERED that this matter is remanded to Defendant Nancy A.
 8   Berryhill, Acting Commissioner of Social Security, for additional proceedings consistent with this
 9
     opinion.
10
            IT IS FURTHER ORDERED that the Clerk of the Court shall enter a final judgment in
11
12   favor of Plaintiff, and against Defendant. The Clerk of Court is instructed to close the case.

13
14          DATED: March 24, 2020.
15
                                                             _________________________________
16                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                    - 14 -
